329 So. 2d 144 (1976)
In re Eugene Bizell PENDLETON, Jr.
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1547.
Supreme Court of Alabama.
January 29, 1976.
William J. Baxley, Atty. Gen., Montgomery, and Quentin Q. Brown, Jr., Birmingham, Asst. Atty. Gen., for the State, petitioner.
J. Louis Wilkinson, Birmingham, for respondent.
SHORES, Justice.
The record in this case has been supplemented pursuant to a petition for writ of certiorari granted by this court and directed to the Circuit Court of Jefferson County;[1] and, it now being made to appear that the words omitted in the transcript as filed in the Court of Criminal Appeals do appear in the original indictment, the record as supplemented is therefore returned to the Court of Criminal Appeals.
The case was fully briefed and argued in the Court of Criminal Appeals upon original submission. Therefore, as provided by Rule 2(b), ARAP, the provisions of Rule 39(f) and (g), ARAP, permitting the filing of briefs and requests for oral argument after certiorari is granted by this court are suspended, and the petition for writ of certiorari to the Court of Criminal Appeals is hereby granted and the cause remanded to that court for review of the merits of the appeal based upon briefs *145 filed on original submission and the entire record as supplemented.
WRIT GRANTED.
RULES SUSPENDED.
CAUSE REMANDED TO COURT OF CRIMINAL APPEALS.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.
NOTES
[1]  See: S.C. 1547Ex parte State of Alabama ex rel. Attorney General (In re: Eugene Bizell Pendleton, Jr. v. State, (Ms.), January 9, 1976, 295 Ala. ___, 329 So. 2d 142.